Citation Nr: 0633350	
Decision Date: 10/27/06    Archive Date: 11/14/06	

DOCKET NO.  05-06 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the character of the appellant's discharge is a bar 
to payment of VA compensation.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant had active military duty from April 1967 to May 
1968.  His original DD Form 214 reflects that he had 208 days 
of lost time due to unauthorized absences, and that he was 
discharged "under other than honorable conditions."  He 
subsequently obtained a clemency discharge pursuant to 
Presidential Proclamation 4313, and a DD Form 215 of December 
1975 reflected such clemency discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) which held that the character of the 
appellant's discharge was a bar to all VA benefits, except 
for health care under Chapter 17 of Title 38, United States 
Code.

The Board notes that the appellant's first claim for VA 
benefits resulted in an administrative determination in June 
1973 which found that his character of discharge was a bar to 
VA benefits.  The appellant was informed of that decision and 
his appellate rights and he did not appeal.  In February 
2004, the appellant again attempted to obtain VA benefits.  
The Portland RO again denied the appellant's application 
through an administrative decision issued in June 2004.  
Consistent with the U.S. Court of Appeals for Veterans Claims 
(Court) decision in Laruan v. West, 11 Vet. App. 80, 85 
(1998), there is no duty or requirement to make a new and 
material evidence determination to reopen a previously denied 
claim.  Until and unless an appellant establishes veteran 
status in accordance with VA laws and regulations, any 
determination with respect to character of discharge will be 
on the merits, with the claimant carrying the burden 
initially to establish status as a veteran.  





FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  During the appellant's service from April 1967 to May 
1968, he was convicted by special court martial for four 
separate specifications of violation of Article 86, UCMJ, for 
being absent without leave (AWOL) for a collective period of 
some 208 days for which he was sentenced to confinement 
(suspended) and forfeiture of pay, but he did not receive a 
bad conduct (punitive) discharge.

3.  Subsequent to the appellant's conviction at special court 
martial, he was administratively separated from service for 
"habits and traits of character manifested by repeated 
commission of habitual shirking in the form of being absent 
without leave," and when this action was initiated he was 
informed that he had a right to a hearing before a board of 
officers, to be represented by counsel, and to present a 
defense or matters in extenuation and mitigation, but the 
appellant waived these rights, and he was thereafter 
separated with an under other than honorable conditions 
(UOTHC) discharge characterization.

4.  Although the appellant received a clemency discharge in 
1975, this discharge was issued pursuant to Presidential 
Proclamation No. 4313 of September 1974, and this particular 
clemency action does not remove the bar to VA benefits in 
accordance with governing VA regulations.

5.  The objective evidence of the appellant's repeated AWOL 
offenses for 208 days reflects a clear pattern of willful and 
persistent misconduct (not a minor offense) in accordance 
with 38 C.F.R. § 3.12(d)(4) (2005).

6.  There is no evidence or argument that the appellant was 
insane at the time of the offenses which resulted in his 
UOTHC administrative separation, as insanity is defined in VA 
regulations.

CONCLUSION OF LAW

The appellant's UOTHC discharge was issued under dishonorable 
conditions for VA purposes, and bars him from receiving VA 
benefits based upon the single period of military service for 
which it was issued.  38 U.S.C.A. §§ 101(2), 1110, 1112, 
1137, 5102, 5103, 5103A, 5107, 5303 (West 2002); 38 C.F.R. 
§§ 3.12, 3.354 (2005); VAOPGCPREC 20-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing regulations are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The appellant was provided formal VCAA notice in March 2004, 
prior to the issuance of the current adverse administrative 
decision issued by the RO in June 2004.  This notification 
was specifically tailored to the issued presented as to the 
character of the appellant 's discharge from his sole 
military enlistment.  He was provided a copy of the operative 
VA regulation, and requested to submit evidence supporting 
his claim that his character of discharge was not a bar to VA 
benefits.  The types of evidence necessary were described, 
and he was offered a right to a personal hearing.  He was 
provided a point of contact with any questions he might have.  
The Board finds that VCAA has been satisfied in this case.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA disability compensation may be awarded to a "veteran" for 
any disease or injury that was incurred or aggravated during 
military service, if the claimant was "discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§§ 1110, 1112, 1137.  The definition of "veteran" in 
38 U.S.C.A. § 101(2) includes the requirement that the 
"person [have been] discharged or released [from active 
service] under conditions other than dishonorable."  The term 
"dishonorable" in 38 C.F.R. § 3.12 does not limit 
"dishonorable conditions" to only those cases where a 
dishonorable discharge was adjudged.

If a former service member did not die in service, pension 
and compensation is not payable unless the period of service 
on which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement to VA benefits:  Statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. 
§ 3.12(d) provides that a discharge or release because of one 
of the offenses specified is considered to have been under 
dishonorable conditions.  One of the conditions, listed at 
(4), is willful and persistent misconduct.  A discharge or 
release because of willful and persistent misconduct will be 
considered to have been issued under dishonorable conditions.  
Willful and persistent misconduct includes the discharge 
"under other than honorable conditions" (UOTHC).  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct, if service as 
otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4).

A discharge or release from service under any of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits, unless it is found that the person was 
insane at the time of committing the offense.  According to 
38 C.F.R. § 3.354(a), the definition of insanity, an insane 
person is one who, while not mentally defective or 
constitutionally psychopathetic, except for when a psychosis 
has been engrafted upon such basic condition, exhibits, due 
to disease, a more or less prolonged deviation from his 
normal method of behavior; or who interferes with the peace 
of society; or who has so departed (become antisocial) from 
the accepted standards of the community, to which by birth 
and education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  A determination with respect to insanity 
will be based upon all of the evidence procurable relating to 
the period involved.  A more complete discussion of the VA 
definition of insanity is included in a VA General Counsel 
opinion at VAOPGCPREC 20-97.  This General Counsel Opinion 
specifically indicates that the term "becomes antisocial" in 
the regulation refers to the development of behavior which 
was hostile or harmful to others in a manner which deviated 
sharply from the social norm, and which was not attributable 
solely to a personality disorder.  

Unless a discharge review board established under 10 U.S.C.A. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards meeting 
the requirements of this section, an honorable or general 
discharge award under Presidential Proclamation No. 4313 does 
not remove any bar to benefits imposed under this section.  
38 C.F.R. § 3.12(h)(1).  The same reasoning follows for other 
upgrades issued without an individual review by a board of 
corrections.  

Facts:  The objective evidence on file reveals that the 
appellant was inducted into the U.S. Army in April 1967.  He 
apparently completed basic military training satisfactorily, 
and then was transferred to Fort Polk, LA.  Thereafter he was 
absent without leave (AWOL) on four occasions from June 17, 
1967 to July 6, 1967, July 10, 1967 to August 20, 1967, 
August 28, 1967 to September 7, 1967, and September 14, 1967 
to January 29, 1968.  The DD Form 214 records that he lost 
208 days collectively as a result of these four separate 
AWOLS.  

The record further reflects that the appellant was convicted 
of four specifications of AWOL by Special Court Martial 
(SPCM) in March 1968, and was sentenced to six months 
confinement (suspended) and forfeiture of pay.  The sentence 
was approved by the convening authority in April of 1968.  
The sentence did not include a punitive (bad conduct) 
discharge.  In late April 1968, it was proposed to 
administratively separate the appellant for unfitness under 
Army regulation 635-212.  Specifically, discharge was 
recommended because of "habits and traits of character 
manifested by repeated commission of habitual shirking in the 
form of being absent without leave."  The basis of this 
discharge was the appellant's multiple absences without leave 
totaling 208 days.  The recommendation noted that the 
appellant had been counseled on numerous occasions by the 
commanding and executive officers of the special processing 
detachment at Fort Lewis, Washington, and also by the 
stockade chaplain.  

Prior to initiating this administrative separation, the 
appellant was seen for a psychiatric examination.  This 
examination noted that the appellant had completed 10 years 
of school at age 17 with poor grades, and indicated that he 
reported several civilian arrests for illegal possession.  
Mental status examination reflected that the appellant 
exhibited a full range of expression with coherent and 
relevant thought processes, and a clear sensorium with memory 
intact.  There was no difficulty of abstract thinking and his 
judgment for everyday living was intact.  The psychiatric 
opinion was that the appellant was responsible for his own 
behavior, knew the difference between right and wrong, and 
had the ability to adhere to the right.  He could understand 
and participate in any proceedings that required his 
cooperation, and he did not suffer from any mental disease or 
derangement which would qualify him for consideration of 
medical disability severance.  The assessment from 
examination was a passive aggressive reaction.  

Records associated with this administrative discharge clearly 
informed the appellant that his proposed separation entitled 
to him as a matter of right to a formal hearing before a 
board of officers, to submit statements and argument in his 
own behalf, and be represented by counsel before the Board.  
Having been so advised, the appellant waived his right to a 
Board hearing, waived a personal appearance before the Board, 
waived his right to submit any statements or evidence in his 
behalf, and waived his right to be represented by counsel.  
The original waiver on file bears the appellant's signature.  
Thereafter, the appellant was administratively separated from 
service with a UOTHC characterization of service.  

In 1975, upon application, the appellant was subsequently 
provided a clemency discharge, with DD Form 215 amending his 
original report of separation.  This clemency discharge was 
specifically provided pursuant to Presidential Proclamation 
4313 of September 1974.  This clemency discharge specifically 
notes that the appellant's case was denied by the Army 
Discharge Review Board on November 27, 1973.  He was further 
informed that he could apply to the Army Board for Correction 
of Military Records, which was not bound by the decision of 
the Army Discharge Review Board.  The case summary of the 
clemency discharge stated that shortly after completing basic 
training and reporting to Fort Polk, the applicant went AWOL 
on four separate occasions because "he didn't go along with 
the war" (quotes in original).  It states that the applicant 
reported he was unaware of the possibility of obtaining 
conscientious objector status at the time of his induction.  

In testimony before the undersigned and written statements, 
the appellant has reported that he attempted to joint the 
military on two occasions before the age of 17, and that on 
both occasions he had been turned down because he had been 
classified as "4-F" (a finding of medical unfitness).  He 
reported that after his 21st birthday, he was involved in 
some form of protest activity, and appeared before a local 
judge in Washington, and was given a choice to serve jail 
time or volunteer for the draft.  He volunteered for the 
draft believing that his 4F status would exempt him, but he 
was apparently able to clear the entrance physical 
examination and was inducted into service.  He reported that 
he had flat feet upon entering the service and that this 
caused him significant problems during service.  After 
completing basic training and transfer to Fort Polk, 
Louisiana, he stated that he reported the trouble with his 
feet, but he could find no one to help him, and was told to 
forget about sick call and to just do his job.  After several 
weeks, he could not take the difficulty with his feet and he 
went AWOL.  He returned to Fort Lewis, Washington, and turned 
himself in.  

He has argued that he turned himself in on each occasion of 
AWOL, although records indicate that he was apprehended on at 
least one occasion.  He wrote that he did not agree with the 
war, but this was not the reason that he went AWOL.  He 
reported he was simply trying to get away from mental and 
physical harassment.  He argued that his offenses were all 
simple unauthorized absence charges, and that he never hurt 
anyone or disobeyed direct orders.  The appellant pointed out 
that he had little education and argued he did not entirely 
understand the proceedings which resulted in his conviction 
by court martial or his subsequent administrative separation.  
He later requested another copy of his draft certification.  
A Xerox copy on file dated in June 1968 indicates that the 
appellant was classified 4-F.  A cover letter from the Oregon 
Selective Service System notes that the physical description 
shown in the face of this form was identical with the 
description "when you first registered with selective 
service."  

The appellant's spouse also testified in his behalf and 
submitted a statement in the appellant's behalf and attesting 
to his good character.  Also submitted were seven character 
references from friends and relatives.  Several of these 
statements indicate that the appellant had never been in 
trouble with the law.  

Analysis:  The evidence on file clearly and convincingly 
demonstrates that the appellant engaged in willful and 
persistent misconduct by repeatedly absenting himself from 
lawful military authority on four separation occasions for 
208 days during his period of service from April 1967 to May 
1968.  Indeed, the appellant was convicted at trial by 
special court martial, where the burden was on the 
prosecution to prove these offenses beyond any reasonable 
doubt.  The appellant was not separated with a punitive 
discharge as part of a sentence in this court martial, but 
the underlying factual basis was used to support a subsequent 
administrative separation UOTHC, for repeated commission of 
habitual shirking in the form of being absent without leave.  

Although the appellant has argued that he never committed any 
serious criminal offenses, and multiple character witnesses 
report that the appellant had never been in any trouble with 
the law, Article 86, UCMJ, absences without leave, especially 
a multiplicity of such offenses for a collective period of 
over 200 days, are certainly not a minor offense.  Under the 
UCMJ, the maximum punishment authorized for a single AWOL 
over thirty days includes a dishonorable discharge, reduction 
in grade, total forfeiture of pay, and confinement for one 
year (18 months, if AWOL is terminated by apprehension).  
Every day the appellant was absent reduced the readiness and 
the ability of his unit to perform it's assigned duties.  A 
clear preponderance of the evidence supports a finding that 
the appellant's misconduct which resulted in his discharge 
was willful and persistent, his misconduct cannot be 
characterized as a minor offense, and his service cannot 
otherwise be characterized as honest, faithful and 
meritorious.  

The Board finds it somewhat noteworthy that although the 
appellant now argues that his principal problem with military 
service resulted from his preservice bilateral foot disorder 
for which he had been classified 4-F, there is an absence of 
any contemporaneous medical evidence during the appellant's 
period of service that shows or suggests that he had problems 
with his feet.  The appellant's 4-F classification may indeed 
have been because of his feet, but the form itself gives no 
reason for the classification.  In testimony at the hearing, 
the appellant's first mention of seeking any treatment for 
his feet was with VA in 1983, some 15 years after he was 
separated from service.  The May 1975 Presidential Clemency 
Board records on file make no reference to any evidence or 
argument with respect to the appellant's feet, but stated 
that the appellant went AWOL on four separate occasions 
because "he didn't go along with the war."  Additionally, 
although the appellant may indeed have been classified 4-F 
prior to his actual induction, the appellant was nonetheless 
found medically fit for service at the time of his induction, 
and sore feet is not a valid defense or an adequate 
explanation for four separate AWOL offenses totaling 208 
days.  The Board also finds it noteworthy that the appellant 
was apparently able to complete military basic training in a 
satisfactory manner.  He did not first go AWOL until he had 
been transferred for regular duties to Fort Polk, Louisiana.  
Basic military training would have presented significantly 
more physical stress to the appellant's feet than ordinary 
daily duty following such training.  

Although the appellant is shown to have entered service with 
only a 10th grade education, there is no indication that he 
lacked the basic requisite mental capacity to have presented 
himself to qualified health care professionals for an 
accurate assessment of his physical condition, and if he was 
found to be physically incapable of military service, such 
medical finding should have been something that could have 
been accomplished between April 1967 and May 1968.  The Board 
does not find that the evidence and argument on file with 
respect to the appellant's physical condition presents any 
form of a valid defense or excuse for the four AWOL offenses 
for which he was convicted during service, and which formed 
the factual basis for his administrative separation UOTHC.  

Finally, there is certainly no evidence or argument that the 
appellant was insane at all times during his 208 days of 
being AWOL.  In this regard, the appellant was provided with 
a psychiatric evaluation in April 1968 and found to be 
responsible for his own behavior, knowledgeable of the 
difference between right and wrong, and the ability to adhere 
to the right.  The only finding from examination was a 
passive-aggressive reaction.  The evidence on file certainly 
does not support a finding that the appellant was insane at 
the time of his AWOL offenses, as insanity is defined by VA 
at 38 C.F.R. § 3.354(a).  VA General Counsel, in interpreting 
the VA definition of insanity, specifically noted that 
insanity could not be attributable to a personality disorder.  
VAOPGCPREC 20-97.  Although the appellant claimed to suffer 
from post-traumatic stress disorder, depression, anxiety, and 
anger issues in the claim giving rise to this appeal, he 
submitted no objective clinical evidence of any psychiatric 
diagnosis, either at present, or during the time(s) he was 
AWOL from military service    

The appellant's Presidential Clemency Board of 1975, under 
Presidential Proclamation 4316, does not remedy or excuse any 
bar to benefits imposed under 38 C.F.R. § 3.12(a)(d)(4).  In 
this regard, it is also noteworthy that the appellant 
apparently attempted an upgrade through the Army Discharge 
Review Board in November 1973, and that application was 
reportedly denied.  

In summary, the appellant willfully and persistently engaged 
during service in the serious misconduct of absenting himself 
from military service without leave and proper authority on 
four separate occasions for 208 days.  This conduct resulted 
in his administrative separation UOTHC.  This conduct clearly 
constituted willful and persistent misconduct in accordance 
with 38 C.F.R. § 3.12(a)(d)(4).  These collective AWOL 
offenses cannot be fairly characterized as a minor offense, 
and the appellant's military service is not otherwise shown 
to have been honest, faithful and meritorious sufficient to 
outweigh his serious misconduct.  Accordingly, the appellant 
may not be recognized as a veteran and his UOTHC discharge is 
a bar to payment of VA compensation or pension benefits for 
any injury or disease incurred or aggravated during active 
military duty from April 13, 1967, to May 11, 1968. 




ORDER

Inasmuch as the character of the appellant's discharge is a 
bar to payment of VA compensation, the benefit sought on 
appeal is denied.



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


